UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7669



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY DEAN DUTTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CR-94-103-MU)


Submitted: March 23, 2006                      Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Dean Dutton, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Larry Dean Dutton appeals the district court’s order

denying relief on a motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Dutton, No. CR-94-103-MU

(W.D.N.C. filed Sept. 29, 2005 & entered Sept. 30, 2005) ; see also

United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005)

(holding   United   States   v.   Booker,   543   U.S.   220   (2005),   “is

inapplicable to § 3582(c) motions.”).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  AFFIRMED




                                  - 2 -